Title: From Thomas Jefferson to Thomas Lee Shippen, 29 September 1788
From: Jefferson, Thomas
To: Shippen, Thomas Lee


          
            
              Dear Sir
            
            Paris Sep. 29. 1788.
          
          Your favor of the 22d. is just received. My occupations obliging me to economize my time and labour, where it can be done, I have, since your departure, addressed either yourself or Mr. Rutledge singly, hoping your goodness would excuse my writing to either for both. In like manner I have lately written to Mr. Short for all three. I now take the liberty of addressing you, for the triumvirate. No news yet from North-Carolina: but in such a case no news is good news, as an unfavorable decision of the 12th. state would have flown like an electrical shock through America and Europe. A letter from Govr. Rutledge of Aug. 10. says nothing of N. Carolina: this silence is a proof that all was well. That Convention was to meet July 23. and not July 4. as we had been told. A dispute is excited in Philadelphia which is likely to make a noise. Oswald the printer being sued, published something in his own paper relative to the cause. It was construed by the judges a contempt of the court. They made a rule against him to shew cause why he should not be attached. He appeared. The attachment was awarded, and he was called on to answer interrogatories. He refused to answer interrogatories. The court gave him till next morning to consider. He appeared then and still refused. By that time however it would seem as if the court themselves had considered better of it, for their Counsel (I suspect it was W——n) declared it was never the intention of the court to compel him to answer interrogatories, and accordingly without proposing any, or hearing his Counsel they committed him to prison for one month, and fined him ten pounds. Hereupon petitions were signing, one to the Executive to pardon Oswald, the other to the Legislature to punish the judges.—The news of this country, since my letter to Mr. Short, is that the Bretagne deputies are released from the Bastile, and D’Espermenil and Sabatier from their prisons; the etats generaux are to meet in the course of January, the court keeping the day of the month still in reserve: the parliament has returned to it’s functions by permission. Their first arreté has been to demand the etats generaux in the form of 1614. Here the cloven hoof begins to appear. While the existence of parliament itself was endangered by the royal authority, they were calling for the etats generaux: now they have obtained a kind of victory, they see danger to themselves from those very etats generaux and determine either to have them in a form which will neither merit nor  command the confidence of the nation, or to prepare a ground for combating their authority if it should be well-composed and should propose a reformation of the parliaments. I will immediately, according to the desire you are pleased to express, send a French copy of the Notes on Virginia to the Syndic Cayla. M. Tronchin goes there himself this week.
          I am sorry you are obliged to abridge your tour. With respect to your route from Milan, to London, on which you are pleased to consult me, I would certainly prefer Genoa, thence along the coast to Nice (absolutely by land in defiance of all the persuasions you will be exposed to to go by water) thence to Toulon and Marseilles. There it will depend on your time, whether you will go by Nismes, the Canal of Languedoc (in the post boat) Bordeaux, Paris and Calais, or whether you must come directly from Marseilles to Paris and Calais. But even in the latter case, make the small deviation to Nismes, to see the most perfect remains of antiquity which exist on earth.—My absence from Paris becomes more doubtful than it was. I had hoped to go to Champagne to see the vintage. I am not certain now that my business will permit it. In every case, letters sent to me here, will be properly forwarded. Present my affectionate regards to your two travelling companions, and be assured of the esteem and attachment with which I am sincerely dear Sir your affectionate friend & servt.,
          
            Th: Jefferson
          
        